[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RESPONSE TO MOTION FOR ARTICULATION
1. On April 22, 2002, the court ordered two kinds of service of process upon the defendant on or before May 8, 2002:
a. By mail, care of Gerald Minor, 8202 Kaplan Drive, San Diego, California, 92154-2000; and CT Page 8466
    b. By abode service, 354 Waverly Road, Shelton, Connecticut, 06484.
  2. On April 26, 2002, a state marshal signed a return indicating he had made abode service in Connecticut as directed.
  3. A registered California process server also made service on the defendant care of Gerald Minor, 8202 Kaplan Drive, San Diego, California, 92154-2000, but said service was not considered by the court.
  4. On April 22, 2002, the defendant filed a bankruptcy petition, under penalty of perjury, with the United States Bankruptcy Court, District of Connecticut, wherein she listed her street and mailing address as 354 Waverly Road, Shelton, Connecticut.
  5. The court was satisfied from the bankruptcy filing that the usual place of abode of the defendant on the date of service was 354 Waverly Road, Shelton, Connecticut.
The Court
By
Cutsumpas, J.